[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Motion For Disqualification
On November 12, 1996, the court received "Defendant's Motion For Disqualification of Judicial Authorities From Hearing Suppression Motion(s)" dated November 6, 1966. By this motion, defendant questions whether the impartiality of Judges Purtill and Parker may be compromised because of their prior involvement with aspects of this case and therefore should not hear the motion(s) to suppress. Defendant also asserts "the circumstances create the potential for an appearance of impropriety."
Another judge is available, the Honorable Thomas V. O'Keefe, Jr.
Out of an abundance of caution, and without any decision on CT Page 9894 the merits of defendant's motion, the hearing and decision on defendant's motion(s) to suppress are assigned to the Honorable Thomas V. O'Keefe, Jr.
Parker, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 9899